Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

(TGC Industries, Inc.)

 

THIS AGREEMENT is made to be effective the 26th day of August, 2005, between TGC
Industries, Inc., a Texas corporation (the “Company”), and
                            (“Indemnitee”).

 

Competent and experienced persons are becoming more reluctant to serve as
directors and/or officers of corporations unless they are provided with adequate
protection against claims and actions against them for their activities on
behalf or at the request of such corporations, generally through insurance
and/or indemnification.

 

Uncertainties in the interpretations of the statutes and regulations, laws, and
public policies relating to indemnification of corporate directors and officers
are such as to make adequate, reliable assessment of the risks to which
directors and officers of such corporations may be exposed difficult,
particularly in light of the proliferation of lawsuits against directors and
officers generally.

 

The Board of Directors of the Company, based upon its business experience, has
concluded that the continuation of present trends in litigation against
corporate directors and officers will inevitably make it more difficult for the
Company to attract and retain directors and officers of the highest degree of
competence committed to the active and effective direction and supervision of
the business and affairs of the Company and its subsidiaries and affiliates and
the operation of its and their facilities. In fact, the Board deems such
potential adverse consequences to be so detrimental to the best interests of the
Company that it has concluded that the Company should act to provide its
directors and officers with enhanced protection against inordinate risks
attendant on their positions in order to assure that the most capable persons
otherwise available will be attracted to, or will remain in, such positions. In
such connection, such directors have further concluded that it is not only
reasonable and prudent but necessary for the Company to obligate itself
contractually to indemnify, to the fullest extent permitted by applicable law,
financial responsibility for expenses and liabilities which might be incurred by
such individuals in connection with claims lodged against them for their
decisions and actions in such capacities.

 

Article 2.02-1 of the Texas Business Corporation Act of the State of Texas,
under which law the Company is organized, empowers a corporation organized in
Texas to indemnify persons who serve as directors and/or officers of the
corporation, or persons who serve at the request of the corporation as directors
and/or officers of an affiliated corporation, and further empowers a corporation
to “purchase and maintain insurance” on behalf of any such person “against any
liability asserted against him and incurred by him in such a capacity or arising
out of his status as such a person, whether or not the corporation would have
the power to indemnify him against that liability under this [Article].”

 

The Articles of Incorporation and Bylaws of the Company permit indemnification
to the fullest extent permitted by applicable law.

 

--------------------------------------------------------------------------------


 

The Company is aware of the fact that it currently has, and from time to time in
the future may have, directors and officers insurance coverage.  However, the
Company is also aware of the fact that, even though such insurance coverage may
be in effect, the current insurance policy has, and any future insurance
policies are likely to have, significant exclusions and limitations that leave
the insureds personally exposed.

 

The Company desires to have the Indemnitee serve or continue to serve as a
director and/or officer of the Company, and/or as a director, officer, employee,
partner, trustee, agent, and/or fiduciary of such other corporations,
partnerships, joint ventures, employee benefit plans, trusts, and/or other
enterprises (herein referred to as “Company Affiliate”) of which he has been or
is serving, or will serve on behalf of or at the request of or for the
convenience of, or to represent the interests of the Company, free from undue
concern for unpredictable, inappropriate, or unreasonable claims for damages by
reason of his being, or having been, a director and/or officer of the Company,
and/or a director, officer, employee, partner, trustee, agent, and/or fiduciary
of a Company Affiliate, or by reason of his decisions or actions on their
behalf.

 

The Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company and/or the Company Affiliate in such
aforesaid capacities on the condition that he be indemnified as provided for
herein.

 

Accordingly, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

 

1                                          Services to the Company: The
Indemnitee shall serve or continue to serve as a director and/or officer of the
Company (in the case of a Company officer at the will of the Company or under
separate contract, if any such contract exists or shall hereafter exist), and/or
as a director, and/or officer, or fiduciary of a Company Affiliate, faithfully
and to the best of his ability so long as he is duly elected and qualified in
accordance with the provisions of the Bylaws or other applicable constitutive
documents thereof; provided, however that: (a) the Indemnitee may at any time
and for any reason resign from such position (subject to any contractual
obligations which the Indemnitee has assumed apart from this Agreement); and
(b) neither the Company nor the Company Affiliate will have any obligation under
this Agreement to continue the Indemnitee in any such position.

 

2                                          Right to Indemnification: The Company
shall, except to the extent prohibited by applicable law as then in effect,
indemnify any Indemnitee who is or was involved in any manner (including,
without limitation, as a party or witness), or is threatened to be made so
involved, in any threatened, pending, or completed investigation, claim, action,
suit, or proceeding whether civil, criminal, administrative, or investigative
(including, without limitation, any action, suit, or proceeding by or in the
right of the Company to procure a judgment in its favor) (herein referred to as
a “Proceeding”) by reason of the fact that such person is or was a director or
officer of the Company, and/or is or was serving at the request of the Company
as a director or officer of any Company affiliate, against all expenses
(including attorneys’ fees), judgments, fines, and amounts paid in

 

2

--------------------------------------------------------------------------------


 

settlement actually and reasonably incurred by such person in connection with
such Proceeding; provided, however, that (except as provided in Paragraph 3.4)
the foregoing shall not apply to a director or officer of the Company with
respect to a Proceeding that was commenced by such director or officer. Such
indemnification shall include the right to receive payment in advance of any
expenses incurred by the Indemnitee in connection with such Proceeding,
consistent with the provisions of applicable law as then in effect.

 

3                                          Advancement of Expenses; Procedures;
Presumptions, and Effect of Certain Proceedings; Remedies:  In furtherance, but
not in limitation, of the foregoing provisions, the following procedures,
presumptions, and remedies shall apply with respect to advancement of expenses
and the right to indemnification hereunder:

 

3.1                                 Advancement of Expenses:  All reasonable
expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding shall, after initial approval in accordance with Paragraph 3.2, be
advanced to the Indemnitee by the Company within twenty (20) calendar days after
the receipt by the Company of a statement or statements from the Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the expenses incurred by the Indemnitee and, if required by
law at the time of such advance, shall include or be accompanied by an
undertaking by or on behalf of the Indemnitee to repay the amounts advanced if
it should ultimately be determined that the Indemnitee is not entitled to be
indemnified against such expenses hereunder.

 

3.2                                 Procurement for Determination of Entitlement
to Indemnification:

 

3.2.1                        To obtain indemnification as herein provided, an
Indemnitee shall submit to the President or Secretary of the Company a written
request, including such documentation and information as is reasonably available
to the Indemnitee and reasonably necessary to determine whether and to what
extent the Indemnitee is entitled to indemnification (herein referred to as the
“Supporting Documentation”). The determination of the Indemnitee’s entitlement
to indemnification shall be made not later than sixty (60) calendar days after
receipt by the Company of the written request for Indemnification together with
the Supporting Documentation. The Secretary or President of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that the Indemnitee has requested indemnification.

 

3.2.2                        The Indemnitee’s entitlement to indemnification
hereunder shall (except as provided in Subparagraph 3.2.3 below) be determined
in

 

3

--------------------------------------------------------------------------------


 

one of the following ways (each of which shall give effect to the presumptions
set forth in Paragraph 3.3): (a) by a majority vote of the Disinterested
Directors (as hereinafter defined) if they constitute a quorum of the Board of
Directors; (b) by a written opinion of Independent Counsel (as hereinafter
defined) if a quorum of the Board of Directors consisting of Disinterested
Directors is not obtainable or, even if obtainable, a majority of such
Disinterested Directors so directs: (c) by the stockholders of the Company (but
only if a majority of the Disinterested Directors, if they constitute a quorum
of the Board of Directors, presents the issue of entitlement to indemnification
to the stockholders for their determination); or (d) as provided in Paragraph
3.3. In the event that this Subparagraph 3.2.2 applies, stockholder approval
will be deemed to have been received if the holders of a majority of the
Company’s total common stock outstanding vote in favor of such approval.

 

3.2.3                        Notwithstanding what is stated above, in the event
of a Change in Control (as hereinafter defined) the Indemnitee’s entitlement to
indemnification shall be determined by a written opinion of Independent Counsel
in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee. The Independent Counsel shall be selected by the
Indemnitee. In the event the Company objects to the Independent Counsel so
selected, within seven days after written notice of the selection has been given
by the Indemnitee to the Company, the Company may object to such selection by
written notification given to the Indemnitee. Such objection may be asserted
only on the ground that the Independent Counsel so selected does not meet the
requirement of “Independent Counsel” as hereafter defined, and the objection
shall set forth with particularity the factual basis of such assertion. If such
written objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. The Company shall pay any and all reasonable fees and expenses
of Independent Counsel incurred by such Independent Counsel in connection with
the performance of his responsibilities hereunder, and the Company shall pay all
reasonable fees and expenses instant to the implementation of the procedures
referred to above. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Subparagraph 3.4.1 hereof, the Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

4

--------------------------------------------------------------------------------


 

3.2.4                        In the event of a Potential Change in Control (as
hereinafter defined), the Company, upon written request by the Indemnitee, shall
create a trust for the benefit of the Indemnitee and from time to time upon
written request of the Indemnitee shall fund such trust in an amount sufficient
to satisfy any and all expenses which at the time of each such request it is
reasonably anticipated will be incurred in connection with a Proceeding for
which the Indemnitee is entitled to rights of indemnification under Paragraph 2
hereof, and any and all judgments, fines, penalties, and settlement amounts of
any and all proceedings for which the Indemnitee is entitled to rights of
indemnification under Paragraph 2 from time to time actually paid or claimed,
reasonably anticipated, or proposed to be paid. The amount or amounts to be
deposited in the trust pursuant to the foregoing funding obligation shall be
determined by the Independent Counsel referred to in Subparagraph 3.2.2 above.
The terms of the trust shall provide that upon a Change in Control:  (i) the
trust shall not be revoked, or the principal thereof invaded, without the
written consent of the Indemnitee; (ii) the trustee shall advance, within two
(2) business days of a request by the Indemnitee, any and all expenses to the
Indemnitee; (iii) the trust shall continue to be funded by the Company in
accordance with the funding obligations set forth above; (iv) the trustee shall
promptly pay to the Indemnitee all amounts for which the Indemnitee is entitled
to indemnification pursuant to this Agreement or otherwise; and (v) all
unexpended funds in such trust shall revert to the Company upon a final
determination by such Independent Counsel that the Indemnitee has been fully
indemnified under the terms of this Agreement. The trustee shall be an
institutional trustee with a highly regarded reputation chosen by the
Indemnitee. Nothing in this Subparagraph 3.2.4 shall relieve the Company of any
of its obligations under this Agreement. Nothing contained in this Subparagraph
3.2.4. shall prevent the Board of Directors of the Company in its discretion at
any time and from time to time, upon request of the Indemnitee, from providing
security to the Indemnitee for the Company’s obligations hereunder through an
irrevocable line of credit, funded trust as described above, or other
collateral. Any such security, once provided to the Indemnitee, may not be
revoked or released without the Indemnitee’s prior written consent.

 

3.3                                 Presumptions and Effect of Certain
Proceedings:  Except as otherwise expressly provided herein, the Indemnitee
shall be presumed to be entitled to indemnification hereunder upon submission of
a request for indemnification together with the Supporting Documentation in
accordance with Subparagraph 3.2.1, and thereafter the Company shall have the
burden of proof to overcome that presumption in reaching a

 

5

--------------------------------------------------------------------------------


 

contrary determination. In any event, if the person or persons empowered under
Paragraph 3.2 to determine entitlement to indemnification have not been
appointed or have not made a determination within sixty (60) calendar days after
receipt by the Company of the request therefor together with the Supporting
Documentation, the Indemnitee shall be deemed to be entitled to indemnification,
and the Indemnitee shall be entitled to such indemnification unless the Company
establishes as provided in the final sentence of Paragraph 3.4.2 or by written
opinion of Independent Counsel that: (a) the Indemnitee misrepresented or failed
to disclose a material fact in making the request for indemnification or in the
Supporting Documentation; or (b) such indemnification is prohibited by law. The
termination of any Proceeding described in Paragraph 2, or of any claim, issue,
or matter therein, by judgment, order, settlement, or conviction, or upon a plea
of nolo contendere or its equivalent, shall not, of itself, adversely affect the
right of the Indemnitee to indemnification or create a presumption that the
Indemnitee did not act in good faith and in a manner which the Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company or, with respect to any criminal Proceeding, that the Indemnitee had
reasonable cause to believe that his conduct was unlawful.

 

3.4                                 Remedies of Indemnitee:

 

3.4. 1                     In the event that a determination is made pursuant to
Paragraph 3.2 that the Indemnitee is not entitled to indemnification hereunder: 
(a) the Indemnitee shall be entitled to seek an adjudication of his entitlement
to such indemnification either, at the Indemnitee’s option, in (x) an
appropriate court of the State of Texas or any other court of competent
jurisdiction, or (y) an arbitration to be conducted by a single arbitrator
selected by mutual agreement of the Company and the Indemnitee (or, failing such
agreement by the then sitting Chief Judge of the United States District Court
for the Northern District of Texas), pursuant to the commercial arbitration
rules of the American Arbitration Association; (b) any such judicial proceeding
or arbitration shall be de novo, and the Indemnitee shall not be prejudiced by
reason of such adverse determination; and (c) in any such judicial proceeding or
arbitration the Company shall have the burden of proving that indemnification is
prohibited by applicable law. If any such determination is made, the Indemnitee
shall be entitled, on five (5) days’ written notice to the Secretary of the
Company, to receive the written report of the persons making such determination,
which report shall include the reasons and factual findings, if any, upon which
such determination was based.

 

6

--------------------------------------------------------------------------------


 

3.4.2                        If a determination has been made, or is deemed to
have been made, pursuant to Paragraph 3.2 or 3.3 that the Indemnitee is entitled
to indemnification, the Company shall be obligated to pay the amounts
constituting such indemnification within five (5) days after such determination
has been made or deemed to have been made and shall be conclusively bound by
such determination unless the Company establishes as provided in the final
sentence of this paragraph that: (a) the Indemnitee misrepresented or failed to
disclose a material fact in making the request for indemnification or in the
Supporting Documentation; or (b) such indemnification is prohibited by law. If
either (x) advancement of expenses is not timely made pursuant to Paragraph 3.1,
or (y) payment of indemnification is not made within five calendar days after a
determination of entitlement to indemnification has been made or deemed to have
been made pursuant to Paragraph 3.2 or 3.3, the Indemnitee shall be entitled to
seek judicial enforcement of the Company’s obligation to pay to the Indemnitee
such advancement of expenses or indemnification. Notwithstanding the foregoing,
the Company may bring an action, in an appropriate court in the State of Texas
or any other court of competent jurisdiction, contesting the right of the
Indemnitee to receive indemnification hereunder due to the occurrence of an
event described in subclause (a) or (b) of this Subparagraph 3.4.2 (herein
referred to as a “Disqualifying Event”); provided, however, that in any such
action the Company will have the burden of proving the occurrence of such
Disqualifying Event.

 

3.4.3                        The Company shall be precluded from asserting in
any judicial proceeding or arbitration commenced pursuant to this Paragraph 3.4
that the procedures and presumptions of this Paragraph 3.4 are not valid,
binding, and enforceable, and shall stipulate in any such court or before any
such arbitrator that the Company is bound by all of the provisions of this
Agreement.

 

3.4.4                        If the Indemnitee, pursuant to this Paragraph 3.4,
seeks a judicial adjudication of, or an award in arbitration to enforce, his
rights under, or to recover damages for breach of, this Agreement, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any expenses actually and reasonably
incurred by the Indemnitee if the Indemnitee prevails in such judicial
adjudication or arbitration.  If it is determined in such judicial adjudication
or arbitration that the Indemnitee is entitled to receive part but not all of
the indemnification or advancement of expenses sought, the expenses incurred by
the Indemnitee in connection with such judicial adjudication or arbitration
shall be prorated accordingly.

 

7

--------------------------------------------------------------------------------


 

3.5                                 Definitions:  For purposes of this Paragraph
3:

 

“Disinterested Director” means a director of the Company who is not or was not a
party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.

 

“Independent Counsel” means a law firm or a member of a law firm that neither
presently is, nor in the past five years has been, retained to represent:
(a) the Company or the Indemnitee in any matter material to either such party;
or (b) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing under the laws of the State of Texas, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s rights hereunder.

 

“Change in Control” means:

 

(I)  THE CONSUMMATION OF ANY CONSOLIDATION OR MERGER OF COMPANY INTO OR WITH
ANOTHER CORPORATION OR OTHER LEGAL PERSON, AND AS A RESULT OF SUCH CONSOLIDATION
OR MERGER LESS THAN A MAJORITY OF THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING SECURITIES OF SUCH CORPORATION OR PERSON IMMEDIATELY AFTER SUCH
TRANSACTION ARE HELD IN THE AGGREGATE BY HOLDERS OF VOTING STOCK (AS DEFINED
BELOW) OF COMPANY IMMEDIATELY PRIOR TO SUCH TRANSACTION;

 

(II)  ANY SALE, LEASE, EXCHANGE, OR OTHER TRANSFER, WHETHER IN ONE TRANSACTION
OR ANY SERIES OF RELATED TRANSACTIONS, OF ALL OR SIGNIFICANT PORTIONS OF THE
ASSETS OF COMPANY TO ANY OTHER CORPORATION OR OTHER LEGAL PERSONS, LESS THAN A
MAJORITY OF THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES OF SUCH
CORPORATION OR PERSON IMMEDIATELY AFTER SUCH SALE, LEASE, EXCHANGE, OR TRANSFER
IS HELD IN THE AGGREGATE BY THE HOLDERS OF VOTING STOCK OF COMPANY IMMEDIATELY
PRIOR TO SUCH SALE, LEASE, EXCHANGE, OR TRANSFERS;

 

(III)  THE SHAREHOLDERS OF COMPANY APPROVE ANY PLAN FOR THE LIQUIDATION OR
DISSOLUTION OF COMPANY;

 

(IV)  ANY PERSON (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D)(2) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) OTHER THAN AN
EXISTING DIRECTOR OF COMPANY BECOMES, EITHER DIRECTLY OR INDIRECTLY, THE
BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT) OF
SECURITIES REPRESENTING MORE THAN 33% OF THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING

 

8

--------------------------------------------------------------------------------


 

SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF COMPANY
(“VOTING STOCK”); OR

 

(V)  IF AT ANY TIME DURING A FISCAL YEAR A MAJORITY OF THE BOARD OF DIRECTORS
ARE REPLACED BY PERSONS WHO WERE NOT RECOMMENDED FOR THOSE POSITIONS BY AT LEAST
TWO-THIRDS OF THE DIRECTORS OF COMPANY WHO WERE DIRECTORS OF COMPANY AT THE
BEGINNING OF THE FISCAL YEAR.

 

NOTWITHSTANDING THE PRECEDING, A “CHANGE OF CONTROL” SHALL NOT BE DEEMED TO HAVE
OCCURRED WITH RESPECT TO ANY OF THE FOREGOING TRANSACTIONS CONDUCTED BY ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY COMPANY, ANY
CORPORATION CONTROLLED BY COMPANY, OR ANY AFFILIATE OF COMPANY.

 

“Potential Change in Control” shall be deemed to have occurred if:  (i) the
Company enters into an agreement the consummation of which would result in the
occurrence of a Change in Control; (ii) a person (including the Company)
publicly announces a legitimate intention to take or to consider taking actions
which if consummated would constitute a Change in Control; or (iii) the Board of
Directors adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

4                                          Other Rights to Indemnification:  The
indemnification and advancement of costs and expenses (including attorneys’ fees
and disbursements) provided by this Agreement shall not be deemed exclusive of
any other rights to which the Indemnitee may now or in the future be entitled
under any provision of applicable law, the Articles of Incorporation, or any
Bylaw of the Company or any other agreement, or any vote of directors or
stockholders or otherwise, whether as to action in his official capacity or in
another capacity while occupying any of the positions or having any of the
relationships referred to in Paragraph 1 of this Agreement.

 

5                                          Duration of Agreement:

 

5. 1                              This Agreement shall be effective from and
after the date hereof, and shall continue until and terminate upon the later of:
(i) the tenth (10th) anniversary after the Indemnitee has ceased to occupy any
of the positions or have any of the relationships described in Paragraph 1 of
this Agreement; or (ii) (a) the final termination or resolution of all
proceedings with respect to the Indemnitee commenced during such ten (10) year
period, and (b) either (x) receipt by the Indemnitee of the Indemnification to
which he or she is entitled hereunder with respect thereto, or (y) a final
adjudication or binding arbitration that the Indemnitee is not entitled to any
further indemnification with respect thereto, as the case may be.

 

9

--------------------------------------------------------------------------------


 

5.2                                 This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of the
Indemnitee and his heirs, devisees, executors, administrators, or other legal
representatives.

 

6                                          Severability:  If any provision or
provisions of this Agreement are held to be invalid, illegal, or unenforceable
under any particular circumstances or for any reason whatsoever: (a) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, all other portions of any paragraph or
clause of this Agreement that contains any provision that has been found to be
invalid, illegal, or unenforceable, that are not themselves invalid, illegal, or
unenforceable) or the validity, legality, or enforceability under any other
circumstances shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible consistent with applicable law, the provisions of
this Agreement (including, without limitation, all other portions of any
paragraph or clause of this Agreement that contains any such provision that has
been found to be invalid, illegal, or unenforceable, that are not themselves
invalid, illegal, or unenforceable) shall be deemed revised and shall be
construed so as to give effect to the intent manifested by this Agreement
(including the provision held invalid, illegal, or unenforceable).

 

7                                          Identical Counterparts:  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original, but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

8                                          Headings:  The headings of the
paragraphs of this Agreement are inserted for convenience and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

9                                          Modification and Waiver:  No
supplement, modification, or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

10                                    Notification and Defense of Claim:  The
Indemnitee agrees to notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information, or
other document relating to any matter which may be subject to indemnification
hereunder, whether civil, criminal, or investigative; provided, however, that
the failure of the Indemnitee to give such notice to the Company shall not
adversely affect the Indemnitee’s rights under this Agreement except to the
extent the Company has been materially prejudiced as a direct result of such
failure. Nothing in this Agreement shall constitute a waiver of the Company’s
right to seek participation at its own expense in any Proceeding which may give
rise to indemnification hereunder.

 

10

--------------------------------------------------------------------------------


 

11                                    Notices:  All notices, requests, demands,
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if: (i) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed; or (ii) mailed
by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, in either case:

 

(a)                                  if to the Indemnitee, at the address below;

 

(b)                                 if to the Company:

 

TGC Industries, Inc.

1304 Summit Avenue, Suite 2

Plano, TX 75074

 

or to such address as may have been furnished to either party by the other
party.

 

12                                    Governing Law:  The parties hereto agree
that this Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Texas.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.

 

 

 

COMPANY:

 

 

 

 

 

 

TGC Industries, Inc.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Wayne A. Whitener,

 

 

 

President and CEO

 

 

 

Date: August         , 2005

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: August        , 2005

 

11

--------------------------------------------------------------------------------